      Case 2:18-cv-01125-JAM-DB Document 14 Filed 07/01/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    STEVE WILHELM, A.K.A. STEVEN                       No. 2:18-cv-1125 JAM DB P
      HAIRL WILHELM,
12
                         Plaintiff,
13                                                       ORDER
             v.
14
      JEFFREY A. BEARD, et al.,
15
                         Defendants.
16

17
            Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief
18
     under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to
19
     28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20
            On May 19, 2020, the magistrate judge issued findings and recommendations herein
21
     which were served on plaintiff and which contained notice to plaintiff that any objections to the
22
     findings and recommendations were to be filed within thirty days. See ECF No. 13. Plaintiff has
23
     not filed objections to the findings and recommendations.
24
            The court has reviewed the file and finds the findings and recommendations to be
25
     supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY
26
     ORDERED that:
27
     ////
28
                                                         1
     Case 2:18-cv-01125-JAM-DB Document 14 Filed 07/01/20 Page 2 of 2

 1           1. The findings and recommendations issued May 19, 2020 (ECF No. 13) are ADOPTED
 2   in full, and
 3           2. This action is DISMISSED for failure to state a claim, for failure to prosecute, and for
 4   failure to obey court orders. See 28 U.S.C. § 1915A(b)(1); Fed. R. Civ. P. 41(b); L.R. 110; see
 5   also ECF Nos. 9, 12.
 6
     DATED: June 30, 2020
 7
                                                   /s/ John A. Mendez____________              _____
 8

 9                                                 UNITED STATES DISTRICT COURT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
